Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the application filed on June 25, 2020. Claims 1-20 are pending. Claims 1-20 represent INFERENCING ENDPOINT DISCOVERY IN COMPUTING SYSTEMS.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art, in combination with all the other limitations of the claims, fail to teach “a method of inferencing endpoint discovery in a distributed computing system having multiple servers individually hosting one or more inferencing endpoints, the method comprising: receiving, at a server in the distributed computing system, a query for inferencing endpoints deployed in the distributed computing system, the query including data representing individual target values corresponding to an execution latency or a prediction accuracy of the inferencing endpoints; and in response to receiving the query, at the server, conducting a search of a database containing endpoint records individually having data representing values of the execution latency or prediction accuracy corresponding to one of the inferencing endpoints deployed in the distributed computing system; and based on the conducted search, generating a list of inferencing endpoints matching the individual target values corresponding to the execution latency or prediction accuracy included in the received query; identifying a network location and a certificate thumbprint for the individual inferencing endpoints in the generated list; determining whether a count of the inferencing endpoints in the generated list exceeds a preset threshold; in response to determining that the identified count does exceeds the preset threshold, providing the generated list identifying the inferencing endpoints matching the individual target values and corresponding network locations and certificate thumbprints as a query result in response to the received query; and -22-Attorney Docket No. 409356-US-NP in response to determining that the identified count does not exceed the preset threshold, instantiating one or more additional inferencing endpoints based on the individual target values corresponding to the execution latency or prediction accuracy in the received query,” as in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL HADJI SALL whose telephone number is (571)272-4010.  The examiner can normally be reached on Monday-Friday 8:00-8:30 (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 5712724001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EL HADJI M SALL/Primary Examiner, Art Unit 2457